In re Allstate Insurance Co.; applying for supervisory and/or remedial writs; Parish of Vermilion, 15th Judicial District Court, Div. “D”, No. 86-52030 D; to the Court of Appeal, Third Circuit, No. CW87-0988.
Writ denied. The District Court was not incorrect in ruling that the motion for summary judgment should be denied as “[t]he question of whether Rhonda Broussard is a ‘resident relative’ within the requirements of the insurance policy must be answered by a review of facts not presently before the Court.” It is unnecessary at this stage in the proceedings to determine whether the Court of Appeal was correct in concluding that “both Rhonda Broussard and her husband, Jeffery G. Broussard, are policyholders under the Allstate policy_” simply because they were both “physically present in the same household....” on the date the policy of insurance was issued.